UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-53725 PEDEVCO CORP. (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (Address of Principal Executive Offices) (855) 733-3826 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨ Noþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yesþ No¨ At May 14, 2013, there were13,913,586 shares of the Registrant’s common stock outstanding. PEDEVCO CORP. For the Three Months Ended March 31, 2013 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements F-1 Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012(unaudited) F-1 Consolidated Statements of Operations For the Three Months Ended March 31, 2013 and 2012(unaudited) F-2 Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2013 and 2012(unaudited) F-3 Notes to Unaudited Consolidated Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 11 Signatures 12 2 Back to Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) Restated Assets Current assets: Cash $ $ Accounts receivable – oil and gas - Accounts receivable – oil and gas - related party Accounts receivable – related party Prepaid expenses and other current assets Total current assets Oil and gas properties: Oil and gas properties, subject to amortization, net Oil and gas properties, not subject to amortization, net Total oil and gas properties, net Equipment, net of accumulated depreciation Deposit for option on oil and gas property - Notes receivable – related parties Investments – equity method Investments – cost method Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accounts payable – related party Accrued expenses Accrued expenses – related party Derivative liability - Notes payable, net of discount - Notes payable, net of discount– related party Common stock payable - Total current liabilities Long-term liabilities: Asset retirement obligations Total liabilities Commitments and contingencies Redeemable Series A convertible preferred stock -0- and 555,556 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively - Shareholders’ equity: Series A convertible preferred stock, $0.001 par value, 100,000,000 shares authorized,-0- and 6,234,845 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively - Common stock, $0.001 par value, 200,000,000 shares authorized; 13,913,586 and 7,183,501 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Stock subscription receivable Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ F-1 Back to Table of Contents PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended March 31, Revenue: Oil and gas sales $ $ - Operating expenses: Lease operating expenses - Selling, general and administrative expense Impairment of oil and gas properties - Depreciation, depletion, amortization and accretion Total operating expenses Loss from equity method investments ) ) Operating loss ) ) Other income (expense): Interest expense ) - Interest income - Gain on change in derivative fair value - Other income Total other expense ) Net loss $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted F-2 Back to Table of Contents PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Three Months Ended March 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Change in fair value of derivative ) - Impairment of oil and gas properties - Stock based compensation expense Amortization of debt discount and deferred financing costs - Loss from equity method investments Depreciation, depletion, amortization and accretion Changes in operating assets and liabilities: Accounts receivable -oil and gas - Accounts receivable - oil and gas - related party ) - Accounts receivable - related party ) Prepaid expenses and other current assets Accounts payable ) ) Accounts payable - related party ) - Accrued expenses ) Accrued expenses - related party Cash used inoperating activities ) ) Cash Flows From Investing Activities: Cash paid for oil and gas properties - ) Cash paid for equipment - ) Cash paid for acquisition of Blast Energy Services, Inc. - ) Cash paid on option for oil and gas properties ) - Issuance of notes receivable - related parties ) - Cash paid for Mississippian acquisition ) - Cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from notes payable, net of financing costs - Proceeds from notes payable – related parties - Proceeds from sales of Series A preferred stock - Net cash provided by financing activities Net increase in cash Cash at beginning of period Cash at end of period $ $ Cash paid for: Interest $
